Dismissed and Memorandum Opinion filed June 17, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00137-CV
____________
 
GEORGE R. NEELY, Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2005-56137
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment partially probating the
suspension of appellant’s law license signed November 14, 2006.  The appeal was
abated to resolve issues concerning missing exhibits to the reporter’s record. 
During the pendency of this appeal, a judgment of disbarment against appellant
was signed in trial court cause number 2003-63182 in the 164th District Court
in Harris County.  On appeal, the disbarment judgment was affirmed, the
petition for review was denied, and mandate issued.  See Neely v. Commission
for Lawyer Discipline, 302 S.W.3d 331 (Tex. App.—Houston [14th Dist.] 2009,
pet. denied).  
Because the disbarment judgment is final, issues concerning
the suspension of appellant’s law license have been rendered moot.  On May 18, 2010,
notification was transmitted to the parties of this court’s intention to
dismiss the appeal unless appellant filed a response within fifteen days demonstrating
grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).  No
response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.